DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima (U.S. Patent Application Publication 2019/0178857 A1).
Regarding claim 1, Nakashima discloses an analysis method comprising:
Analyzing a reference sample that contains a predetermined amount of a predetermined component by an analysis device using a chromatograph and obtaining a reference detection value which is a detection value of the predetermined amount of the predetermined component detected by the analysis device (paragraph 0030: spectrum library);
Calculating a judgment reference value which is a criterion for judging whether a concentration of a detection subject component in a measurement subject sample is equal to or larger than a reference concentration or equal to or smaller than the reference concentration based on the reference detection value (paragraph 0054: threshold); and
Analyzing the measurement subject sample by the analysis device and judging that the detection subject component has been detected in a case where a detection value exceeding the judgment reference value is detected in a peak detection time zone corresponding to the detection subject component (paragraph 0056).
Regarding claim 2, Nakashima discloses wherein detection of the detection subject component or non-detection of the subject component in a peak detection time zone corresponding to the detection subject component is output (paragraphs 0056-0058).
Regarding claim 3, Nakashima discloses wherein the judgment reference value is calculated based on the reference detection value with use of a formula (paragraph 0063).
Regarding claim 4, Nakashima discloses wherein the formula is a formula for calculating the criterion for judgment based on the judgment reference value and a predetermined reference concentration with respect to the detection subject component (paragraph 0054).
Regarding claim 5, Nakashima discloses wherein a plurality of the predetermined components are included in the reference sample, and the detection subject component is a same substance as one of the plurality of predetermined components (paragraph 0054).
Regarding claim 6, Nakashima discloses wherein the detection subject component is a substance different from the predetermined component included in the reference sample, and the judgment reference value is calculated based on the reference detection value of the predetermined component, the reference concentration of the detection subject component and a relative response factor between the predetermined component and the detection subject component (paragraph 0061).
Regarding claim 7, Nakashima discloses wherein the detection value is a peak height value (detection intensity) of a detection signal detected by the analysis device (paragraph 0054).
Regarding claim 8, Nakashima discloses wherein the detection value is an integrated value (area value) obtained by integration of detection signals detected by the analysis device in the peak detection time zone of the predetermined component or the detection subject component (paragraph 0054).
Regarding claim 10, Nakashima discloses wherein time information in regard to a point in time at which the analysis of the reference sample is performed is stored in a storage device (paragraph 0062).
Regarding claim 11, Nakashima discloses whether a time equal to or larger than a predetermined time has elapsed since the analysis of the reference sample is judged based on the time information stored in the storage device (paragraphs 0091 and 0093).
Regarding claim 12, Nakashima discloses a non-transitory computer readable medium storing a program for controlling an analysis device to perform the steps recited in claim 1 (paragraph 0043).
Regarding claim 13, Nakashima discloses wherein the program causes the computer to execute a process of calculating the judgment reference value based on the reference detection value of the predetermined component, the reference concentration of the detection subject component, and a relative response factor between the predetermined component and the detection subject component (paragraph 0061).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Pohl (U.S. Patent Application Publication 2014/0260509 A1).
	Regarding claim 9, Nakashima discloses the method according to claim 1, but fails to teach wherein the analysis device includes a mass spectrometer in a rear part of the chromatograph, and an analysis of the reference sample and an analysis of the measurement sample are performed based on a detection signal detected by the mass spectrometer.
	Pohl teaches that using a mass spectrometer as the detector in a chromatograph was typical in the art (paragraph 0001). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a mass spectrometer in a rear part of Nakashima’s chromatograph to detect a detection signal, and to perform analysis on the reference and measurement samples based on said detection signal, because doing so would provide mass spectrometric data to provide an additional dimension of separation/identification for the samples.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        07 May 2022